Citation Nr: 0526147	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-16 771	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected carpal tunnel syndrome, right hand.  



REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from June 1981 to July 2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The May 2002 rating decision granted service connection for, 
inter alia, carpal tunnel syndrome of the right hand and 
assigned a noncompensable rating, effective from August 1, 
2001.  The veteran's Notice of Disagreement (NOD) with the 
initial rating assigned for the service-connected carpal 
tunnel syndrome was received at the RO in May 2003.  During 
the pendency of the appeal, the RO issued a rating decision 
in March 2004 which increased the initial noncompensable 
rating to 10 percent for the service-connected carpal tunnel 
syndrome, effective from August 1, 2001.  As the award is not 
a complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his May 2003 NOD, the veteran also disagreed with the 
initial 10 percent ratings assigned for the status post 
trigger finger release with degenerative changes of the right 
and the left hand.  However, in his substantive appeal (VA 
Form 9), the veteran specifically indicated that he only 
wished to appeal the issues of entitlement to an initial 
higher rating for the service-connected carpal tunnel 
syndrome of the right hand, and service connection for carpal 
tunnel syndrome of the left hand.  As such, the issues of 
entitlement to initial ratings in excess of 10 percent for 
the status post trigger finger release with degenerative 
changes of the right and left hands are not in appellate 
status or before the Board at this time.  

In a September 2004 rating decision, the RO granted service 
connection for carpal tunnel syndrome of the left hand and 
assigned an initial 10 percent rating effective from August 
1, 2001.  As the grant of service connection is considered a 
complete grant of benefits on appeal, the issue of 
entitlement to service connection for carpal tunnel syndrome 
of the right hand is no longer in appellate status or before 
the Board at this time.  
FINDING OF FACT

The veteran's service-connected carpal tunnel syndrome of the 
right hand is manifested primarily by numbness and tingling 
in this hand with objective evidence of slowing of the right 
median nerve, with motor nerve conduction velocity at the 
right wrist of 52.4 meters per second from elbow to wrist 
with distal latency of 4.6 milliseconds; however, 
symptomatology similar to more than mild incomplete median 
nerve paralysis has never been shown.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the veteran's service-
connected carpal tunnel syndrome of the right hand have not 
been met at any time since the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and 4.124a, Diagnostic Code 8515 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002).  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, notice of the VCAA was provided to the 
veteran in August 2001, prior to the initial adjudication in 
this case, and then additional notice was provided to the 
veteran in April 2004, after he disagreed with the initial 
ratings assigned following grants of service connection.  The 
Board finds no defect with respect to the timing of the VCAA 
notice requirement.  

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the August 
2001 and April 2004 duty-to-assist letters, the May 2002 and 
March 2004 rating decisions, and the March 2004 statement of 
the case (SOC) about the information and evidence that is 
necessary to substantiate the veteran's claim for an 
increased initial rating.  In addition, the RO informed the 
appellant about the information and evidence that VA will 
seek to provide including the veteran's service medical 
records and other relevant medical records which the 
appellant informed VA about.  In the August 2001 and April 
2004 VCAA letters, the RO also informed the appellant about 
the information and evidence he was expected to provide.  
Although the August 2001 VCAA notice letter that was provided 
to the appellant prior to the May 2002 rating decision did 
not specifically contain the "fourth element," the letter 
did specifically request that the veteran tell the RO of any 
additional evidence that he would like the RO to consider.  
Furthermore, the letter sent to the veteran in April 2004 did 
specifically request that the veteran submit all evidence in 
his possession that pertained to his claim.  Moreover, the RO 
has informed the appellant in the rating decisions and SOC, 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  

In summary, the Board finds that these documents properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that was necessary to 
substantiate the claim, and they properly indicated which 
portion of that information and evidence was to be provided 
by the veteran and which portion VA would attempt to obtain 
on behalf of the veteran.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the appellant's claim.  VA has also 
assisted the appellant and his representative throughout the 
course of his appeal by providing him with an SOC that 
informed him of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based as far as practical on 
the average impairment of earning capacity resulting from a 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected carpal tunnel 
syndrome of the right hand-just after establishing 
entitlement to service connection for it, VA must consider 
the claim in this context.  This, in turn, includes 
determining whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (indicating that the most recent 
level of functional impairment is of primary importance).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Carpal tunnel syndrome is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Diagnostic Code 8515 provides that for 
mild incomplete paralysis of the median nerve, a 10 percent 
rating is appropriate for both the major and minor hand; for 
moderate incomplete paralysis of the major hand, a 30 percent 
rating is warranted, and a 20 percent rating is assigned for 
moderate incomplete paralysis of the minor hand.  A 40 
percent evaluation is assigned for severe incomplete 
paralysis of the minor hand and a 50 percent evaluation is 
assigned for severe incomplete paralysis of the major hand.

A 70 percent rating is assigned for complete paralysis of the 
median nerve on the major side with such manifestations such 
as the hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to the palm; weakened wrist 
flexion; and pain with trophic disturbances.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a 
(2004).

Records show the veteran is right-hand dominant (i.e., right 
handed).

The normal range of motion of the wrist is from 0 to 70 
degrees of dorsiflexion, from 0 to 80 degrees of palmar 
flexion, from 0 to 45 degrees of ulnar deviation, and from 0 
to 20 degrees of radial deviation.  See 38 C.F.R. § 4.71, 
Plate I (2004).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of function due to pain on use, 
including during flare-ups.

The veteran's statements describing the symptoms of his 
service-connected disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  But these 
statements must be considered along with the objective 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.  As a layperson, he is not 
competent to offer an opinion regarding a medical diagnosis 
or the etiology of a medical condition.  Id. 


Factual Background and Analysis

The veteran's carpal tunnel syndrome was first examined by 
the VA in February 2002.  At that time, the veteran 
complained of stiffness in the hands and fingers, but no 
significant pain.  On examination, the veteran could make a 
tight fist bilaterally and his hand strength was normal, 
bilaterally.  The veteran could tie shoe laces, fasten 
buttons, pick up a piece of paper and tear it and pick up a 
pin and grasp it tightly, all with no difficulty, 
bilaterally.  The appearance of the bilateral wrist joints 
were within normal limits.  There was no prosthesis of those 
joints.  Dorsiflexion of the right wrist joint was from 0 to 
70 degrees; palmar flexion was from 0 to 80 degrees; radial 
deviation was from 0 to 20 degrees; ulnar deviation was from 
0 to 45 degrees.  The veteran had some pain towards the end 
of ranges of motion.  The ranges of motion were not further 
limited by fatigue, weakness, lack of endurance or 
incoordination.  

On neurological examination, motor function of the upper 
extremities, as well as reflexes, were within normal limits.  
There was, however, a decrease in light touch sensation of 
the bilateral hands.  

X-rays revealed degenerative joint disease of both hands.  
Diagnoses included, inter alia, carpal tunnel syndrome, and 
status post trigger finger release of bilateral hands with 
some residuals due to stiffness and degenerative joint 
disease.  

In the May 2002 rating decision, separate grants of service 
connection were awarded for, inter alia, carpal tunnel 
syndrome of the right hand (rated as noncompensable) and 
status post trigger finger release with degenerative changes 
of the right hand and the left hand (both rated as 10 percent 
disabling).  As noted hereinabove, the veteran disagreed with 
the initial ratings assigned for these disabilities, but 
later perfected his appeal only as to the issue of 
entitlement to a higher initial rating for the service-
connected carpal tunnel syndrome of the right hand.  During 
the appeal period, the rating was increased to 10 percent for 
the service-connected carpal tunnel syndrome of the right 
hand, effective from the effective date of service 
connection.  The appeal as to the issue of a higher initial 
rating for the service-connected carpal tunnel syndrome of 
the right wrist continued.  
The veteran underwent an electromyograph (EMG) study in March 
2004.  The veteran had symmetrical deep tendon reflexes for 
the biceps, triceps and brachioradialis.  Vertex compression 
test and Adson test were negative.  There was a positive 
Tinel sign at the wrist and positive Phalen sign at the 
wrist.  There was no gross atrophy of the upper extremities.  
There was some irritation.  

Electrodiagnostic evaluation revealed that the right median 
motor nerve conduction velocity was 52.4 meters per second 
from the elbow to the wrist with the distal latency of 4.6 
milliseconds.  The ulnar distal latency was 3.0 milliseconds, 
which was normal.  The examiner concluded that there was 
slowing of the right median nerve and motor nerve conduction 
velocity at the wrist was compatible diagnosis of carpal 
tunnel type syndrome.  

The veteran was afforded another VA examination in July 2004.  
The veteran complained of tingling, numbness, and weakness of 
all the fingers, all the time.  On examination, there was no 
atrophy at the right wrist.  Range of motion of the right 
wrist was normal, with dorsiflexion to 70 degrees, palmar 
flexion to 80 degrees; radial deviation to 20 degrees and 
ulnar deviation to 45 degrees.  The ranges of motion were not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  

On neurological examination, there was median nerve 
involvement revealing findings of neuriti, bilaterally.  
There was sensory  dysfunction with findings of numbness of 
the hands, bilaterally.  Motor function was within normal 
limits.  Sensory function was abnormal with findings of 
numbness, and decreased sensation of the hands.  The right 
upper extremity reflexes revealed biceps jerk 1+ and triceps 
jerk 1+.  Tinel's sign and Phalen's test were negative.  
Decreased grip strength was noted, bilaterally.  The 
diagnosis was carpal tunnel syndrome.

In sum, the medical evidence in this case shows that the 
veteran has carpal tunnel syndrome, bilaterally, which causes 
some numbness, decreased grip strength and some sensory 
deficit.  Although Tinel's sign and Phalen's sign were 
positive in March 2004,  they were absent in July 2004.  
Moreover, range of motion of the wrist has been normal since 
the effective date of service connection, and the medical 
examiners have noted that the joint range of motion is not 
further limited by pain, fatigue, weakness, lack of endurance 
or incoordination.  

Based on these findings, the Board finds that this 
symptomatology more nearly approximates that of no more than 
mild incomplete paralysis of the median nerve.  Furthermore, 
there is no indication that the veteran has significant 
functional impairment or the inability to complete activities 
of daily living.  The veteran's carpal tunnel syndrome has 
not resulted in any time lost from work.  As such, a rating 
in excess of 10 percent for the service-connected carpal 
tunnel syndrome is not warranted in this case.  

The Board is mindful that the veteran indeed suffers from 
carpal tunnel syndrome of the right wrist, as well as 
arthritis of the hand; however, the Board finds that the 
veteran is adequately compensated for each of these 
disability, based on a review of the medical evidence of 
record.  Specifically, the arthritis of the right hand is 
compensated for by the grant of service connection (with a 10 
percent rating) for the status post trigger finger release 
with degenerative changes.  Moreover, the veteran's carpal 
tunnel syndrome, which is productive of mild sensory deficit, 
numbness and tingling is also adequately compensated with the 
assignment of an initial 10 percent rating.  

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order. However, the 10 
percent rating has been in effect since the effective date of 
service connection for carpal tunnel syndrome of the right 
upper extremity, and at no time has it been medically 
demonstrated that this disability has warranted any higher 
rating.  Therefore, there is no basis for staged ratings in 
the present case.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

An initial rating in excess of 10 percent for the service-
connected carpal tunnel syndrome of the right wrist is 
denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


